DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hinton on 7/29/2021.

The application has been amended as follows: 
In Claim 1, at Lines 5, and 8, insert --one-- after the word “least”.
In Claim 1, at Line 12, change “of” to --one--.
In Claim 1, at Lines 18 and 23, insert --of-- after “outward”.
In Claim 6, at Line 2, change “second arm second portion” to --second arm valley portion--.
In Claim 8, at Lines 2 and 4, change “throughhole” to --through hole--.
In Claim 11, at Line 5, change “an” to --a--.
In Claim 11, at Lines 7 and 12, insert --of-- after “outward”.
In Claim 11, at Line 13, change “the headed fastener” to --a headed fastener--.
In Claim 16, at Line 4, change “to plane” to --to the plane--.
In Claim 17, at Line 2, change “throughhole” to --through hole--.


The following is an examiner’s statement of reasons for allowance: 
As to Claim 11, the closest prior art is considered to be US 3645162 to Welch (“Welch”) which discloses a flexible bracket having: a fastener head seat 24; first and second arms 20 and 22, each with what could be considered a respective arm valley portion (e.g., at 28); and a slotted aperture 26.
However, the difference between the claimed invention and Welch is that, in the claimed invention, the arm valley portions are disposed below the plane of the fastener head seat while the distal arm portions are above that plane

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        7/29/2021